DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-3, 5-10, 12-17, and 19-20 are pending in this office action and presented for examination. Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19-20 are newly amended, and claims 4, 11, and 18 are newly cancelled, by the response received on February 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “implement a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs” in lines 15-17. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, while the original disclosure provides support for implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation, and while the original disclosure provides support for reducing the mathematical operations associated with the one or more FDVs, the original disclosure (e.g., Figs. 7, 8A, and 8B, and paragraphs [0158]-[0163] and [0169]-[0173], as cited by Applicant on page 12 of the remarks) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of doing the former “to” do the latter. In other words, the original disclosure does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation “to” reduce the mathematical operations associated with the one or more FDVs.
Claims 2-3 and 5-7 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 8 recites the limitation “implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs” in lines 15-17. However, this limitation does 
Claims 9-10 and 12-14 are rejected for failing to alleviate the rejection of claim 8 above.

Claim 15 recites the limitation “implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs” in lines 17-19. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, while the original disclosure provides support 
Claims 16-17 and 19-20 are rejected for failing to alleviate the rejection of claim 15 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “frequently-used data values (FDVs)” in line 3. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a particular data value would be considered to be “frequently-used”. What is “frequently-used” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a data value is “frequently-used” can be determined. Note that similar language (e.g. FDV) is also recited in claim 1, line 4; claim 1, line 6 (two instances); claim 1, line 9; claim 1, line 10; claim 1, line 11; claim 1, line 12; claim 1, line 13 (two instances); claim 1, line 14; claim 1, line 17; claim 2, line 3; claim 2, line 4; and claim 3, line 1. Examiner additionally notes that while claim 1 recites identifying a plurality of FDVs “based on identification of repetition of operations using same values” in line 5, Examiner notes that a repetition of an operation using a same value occurs when an operation using a same value is performed twice, and Examiner submits that two uses of a value would not be considered to be a value that is “frequently” (i.e., often, many times) used. 
Claims 2-3 and 5-7 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 5 recites the limitation “the mathematical operations comprise at least one of addition, subtraction, multiplication, or division” in lines 1-3. However, a Markush grouping is a closed group of alternatives. If a Markush grouping requires an element selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim is indefinite because it is unclear what other alternatives are 
Claim 6 is rejected for failing to alleviate the rejection of claim 5 above.

Claim 8 recites the limitation “frequently-used data values (FDVs)” in line 3. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a particular data value would be considered to be “frequently-used”. What is “frequently-used” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a data value is “frequently-used” can be determined. Note that similar language (e.g. FDV) is also recited in claim 8, line 3 (another instance); claim 8, line 6 (two instances); claim 8, line 9; claim 8, line 10; claim 8, line 11; claim 8, line 12; claim 8, line 13 (two instances); claim 8, line 14; claim 8, line 17; claim 9, line 2; claim 9, line 3; and claim 10, line 1. Examiner additionally notes that while claim 8 recites identifying a plurality of FDVs “based on identification of repetition of operations using same values” in lines 4-5, Examiner notes that a repetition of an operation using a same value occurs when an operation using a same value is performed twice, and Examiner submits that two uses of a value would not be considered to be a value that is “frequently” (i.e., often, many times) used. 
Claims 9-10 and 12-14 are rejected for failing to alleviate the rejection of claim 8 above.

Claim 10 recites the limitation “values whose computational values and results are predictable” in lines 1-3. However, there is insufficient antecedent basis for computational values and results that “belong” to the values. Examiner recommends reciting language akin to analogous claim 3. 

Claim 12 recites the limitation “the mathematical operations comprise at least one of addition, subtraction, multiplication, or division” in lines 1-3. However, a Markush grouping is a closed group of alternatives. If a Markush grouping requires an element selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). Examiner recommends reciting that the mathematical operations comprise at least one member selected from the group consisting of addition, subtraction, multiplication, or division.
Claim 13 is rejected for failing to alleviate the rejection of claim 12 above.

Claim 15 recites the limitation “frequently-used data values (FDVs)” in line 5. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a particular data value would be considered to be “frequently-used”. What is “frequently-used” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a data value is “frequently-used” can be determined. Note that similar language (e.g. FDV) is also recited in claim 15, line 5 (another instances); claim 5, line 8 (two 
Claims 16-17 and 19-20 are rejected for failing to alleviate the rejection of claim 15 above.

Claim 16 recites the limitation “the operations further comprising: determining one or more non-FDVs from the input data; and setting the one or more non-FDVs on a computational path to pass through the computation circuitry” in lines 2-5. However, there is insufficient antecedent basis for this limitation in the claims. Relatedly, there does not appear to be a grammatical predicate for the limitation, which appears necessary due to the recitation of “wherein” in claim 16, line 2.
Claims 19-20 are rejected for failing to alleviate the rejection of claim 16 above.

Claim 17 recites the limitation “frequently-occurring values whose computational values and results” in line 3. However, there is insufficient antecedent basis for computational values and results that “belong” to the frequently-occurring values. Examiner recommends reciting language akin to analogous claim 3.
Claim 17 recites the limitation “the plurality of FDVs comprise frequently-occurring values whose computational values and results” in lines 2-3. However, it is further indefinite as to whether the metes and bounds of the limitation “FDV” differ from the metes and bounds of the limitation “frequently-occurring values” — and if so, what the difference is.

Claim 19 recites the limitation “the mathematical operations comprise at least one of addition, subtraction, multiplication, or division” in lines 2-3. However, a Markush grouping is a closed group of alternatives. If a Markush grouping requires an element selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). Examiner recommends reciting that the mathematical operations comprise at least one member selected from the group consisting of addition, subtraction, multiplication, or division.
Claim 20 is rejected for failing to alleviate the rejection of claim 19 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 5262973) in view of Henry et al. (Henry) (US 20150089204 A1) in view of Kim et al. (Kim) (US 20150112997 A1) in view of Wu et al. (Wu) (US 
Consider claim 1, Richardson discloses an apparatus comprising: a processor comprising computation circuitry (Figure 5, multiplier 500; col. 2 lines 47-51, the following discussion focuses on the arithmetic operation of multiplication. However, this is exemplary and the concept described herein can be easily extended to other arithmetic operations in which trivial operands exist), the processor to: identify a plurality of frequently-used data values (FDVs), wherein the plurality of FDVs are determined values configured in the processor and are based on identification of repetition of operations using same values (col. 1, lines 14-18, computers execute tens of millions of operations every second. Many of the computations performed consist of highly redundant sequences of simple instructions and many of these instructions performed are trivial operations; col. 2, lines 16-26, a closer examination as to the frequency of trivial operands occurring in applications reveals that the frequency of occurrence is significant. For example, it has been found that in many applications the frequency of occurrence of multiplication operations in which trivial operands are used is quite significant. A trivial operand for a given arithmetic functional unit is any number such that, if the functional unit were optimized to handle only this number as one of its operands, it would increase the speed and/or reduce the complexity of the unit; col. 2, lines 40-43, furthermore, if some arbitrary number, such as 3.1416, were deemed sufficiently important, dedicated logic could be built such that multiplication by this constant would occur more rapidly than the general case; col. 2 lines 47-51, the following discussion focuses on the arithmetic operation of multiplication. However, this is exemplary and the concept described herein can be easily extended to other arithmetic operations in which trivial operands exist; col. 3, lines 9-10, FIG. 1 illustrates the percent of 

On the other hand, Henry discloses generating a configuration ([0059], lines 1-7, one use of embodiments of dynamic reconfiguration of a microprocessor described herein is to improve the performance and/or reduce the power consumption of the microprocessor 100 when executing known portions of programs whose performance and/or power consumption may be significantly affected by dynamically reconfiguring the microprocessor 100 to known configurations; [0054], lines 1-9, another example of a dynamic reconfiguration of a dynamically reconfigurable functional unit 128 is to temporarily change the behavior of microcode that implements an architectural instruction for a specific instance of the architectural instruction. For example, the microcode executes an alternate code path in the specific instance of the architectural instruction, such as included in a specific program portion, and executes a normal code path in other instances of the architectural instruction; [0002], lines 12-14, often, a particular configuration of characteristics is desirable for one target application and undesirable for another).
Henry’s teaching improves performance and reduces power consumption (Henry, [0059], lines 1-7, one use of embodiments of dynamic reconfiguration of a microprocessor described herein is to improve the performance and/or reduce the power consumption of the microprocessor 100 when executing known portions of programs whose performance and/or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Henry with the invention of Richardson in order to improve performance and reduce power consumption. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Henry with the invention of Richardson, as this modification merely entails applying a known technique (Henry’s teaching as cited above) to a known device (method, or product) ready for improvement (Richardson’s invention, as cited above) to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Henry’s teaching of generating an optimal configuration based upon an application to be executed, when applied to the invention of Richardson, wherein different applications have different trivial operands and frequencies thereof, results in the overall claimed limitation of generating an FDV configuration comprising the plurality of FDVs.
However, the combination thus far does not disclose the processor is a graphics processor. The combination thus far also does not disclose implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs to perform the aforementioned reducing.
On the other hand, Kim discloses a graphics processor ([0046], line 29, the processor 120 may further include a graphics processor).

However, the combination thus far does not disclose implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs to perform the aforementioned reducing.
On the other hand, Wu discloses convolution and full connection computation ([0003], lines 10-11, operations of convolution, space max sample and full connection are performed).
Wu’s teaching enables image recognition (Wu, [0003], lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Wu with the combination of Richardson, Henry, and Kim in order to support image recognition. Additionally, this modification merely entails a combination of prior art elements (the combination of Richardson, Henry, and Kim as explained, and Wu’s computations that support image recognition) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

On the other hand, Ludwig discloses providing a common primitive (col. 52, lines 59-63, one of the ways that the several supported applications can share information, as well as cutting down on the coding required to embody the applications, is to share a set of common "primitive" elements between the several applications).
Ludwig’s teaching enables information sharing and cuts down on the coding require to embody applications (Ludwig, col. 52, lines 59-63).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Ludwig with the combination of Richardson, Henry, Kim, and Wu in order to enable information sharing and cut down on the coding require to embody applications. Additionally, this modification merely entails a combination of prior art elements (the combination of Richardson, Henry, Kim, and Wu as explained, and Ludwig’s teaching of offering a common primitive) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Ludwig’s teaching of common primitives, when applied to the combination of Richardson, Henry, Kim, and Wu which entails convolution and full connection computation, results in the overall claim limitation of a common primitive for convolution and full connection computation.
However, the combination thus far does not disclose implementing a finite state machine (FSM) to provide the aforementioned common primitive for the aforementioned convolution and full connection computation to perform the aforementioned reducing.

Master's teaching increases energy efficiency (Master, [0006], lines 6-7).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Master with the combination of Richardson, Henry, Kim, Wu, and Ludwig in order to increase energy efficiency. Additionally, this modification merely entails a combination of prior art elements (the combination of Richardson, Henry, Kim, Wu, and Ludwig as explained, and Master’s teaching of an FSM to perform operations) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Master’s teaching of an FSM to perform operations, when applied to the combination of Richardson, Henry, Kim, Wu, and Ludwig which entails the graphic processor and the operations of providing a common primitive for convolution and full connection computation and reducing the mathematical operations associated with the one or more FDVs, results in the overall claim limitations.

Consider claim 2, the overall combination discloses the graphics processor is further to: determine one or more non-FDVs from the input data (Richardson, col. 3, line 63 to col. 4, line 1, the operands x and y 640, 650 are input concurrently to the complex arithmetic unit, a multiplier, 500 which performs the complex multiplication of the operands x and y, and also, concurrently input to comparators 510, 520, 530, 540, 550 and 560 to determine if either operand is a trivial operand. In the present illustration, a trivial operand is specified to be a value of 0, 1 and -1); and set the one or more non-FDVs on a computational path to pass through the 

Consider claim 3, the overall combination discloses the plurality of FDVs comprise computational values and results that are predictable (Richardson, Figure 3, for example). 

Consider claim 5, the overall combination discloses the mathematical operations comprise at least one of addition, subtraction, multiplication, or division (Richardson, col. 3, lines 1-8, it can be seen that while most machine level instructions are expected to take on the order of one to two cycles, multiplication can take many more cycles depending on the implementation. Detection of multiplicative operands having values of 0, 1, or -1 and the subsequent emission of the appropriate result is a simple operation that should take no more than single cycle on even the crudest of implementation).

Consider claim 7, the overall combination discloses the graphics processor (Kim, [0046], line 29, the processor 120 may further include a graphics processor) is co-located with an application processor (Kim, [0046], lines 1-2, application processor) on a common semiconductor package (Kim, [0046], lines 3-5, the AP and the CP may be included in the processor 120 or may be respectively included in different IC packages; in other words, that which is included in the processor 120 is in a same IC package).

Consider claim 8, Richardson discloses a method comprising:  identifying, by a processor comprising computation circuitry (Figure 5, multiplier 500; col. 2 lines 47-51, the following discussion focuses on the arithmetic operation of multiplication. However, this is exemplary and the concept described herein can be easily extended to other arithmetic operations in which trivial operands exist), a plurality of frequently-used data values (FDVs), wherein the plurality of FDVs are determined values configured in the processor and are based on identification of repetition of operations using same values (col. 1, lines 14-18, computers execute tens of millions of operations every second. Many of the computations performed consist of highly redundant sequences of simple instructions and many of these instructions performed are trivial operations; col. 2, lines 16-26, a closer examination as to the frequency of trivial operands occurring in applications reveals that the frequency of occurrence is significant. For example, it has been found that in many applications the frequency of occurrence of multiplication operations in which trivial operands are used is quite significant. A trivial operand for a given arithmetic functional unit is any number such that, if the functional unit were optimized to handle only this number as one of its operands, it would increase the speed and/or reduce the complexity of the unit; col. 2, lines 40-43, furthermore, if some arbitrary number, such as 3.1416, were deemed sufficiently important, dedicated logic could be built such that multiplication by this constant would occur more rapidly than the general case; col. 2 lines 47-51, the following discussion focuses on the arithmetic operation of multiplication. However, this is exemplary and the concept described herein can be easily extended to other arithmetic operations in which trivial operands exist; col. 3, lines 9-10, FIG. 1 illustrates the percent of integer multiply operations found to be trivial in a benchmark suite; col 3, lines 18-24, FIG. 2 illustrates the 

On the other hand, Henry discloses generating a configuration ([0059], lines 1-7, one use of embodiments of dynamic reconfiguration of a microprocessor described herein is to improve the performance and/or reduce the power consumption of the microprocessor 100 when executing known portions of programs whose performance and/or power consumption may be significantly affected by dynamically reconfiguring the microprocessor 100 to known configurations; [0054], lines 1-9, another example of a dynamic reconfiguration of a dynamically reconfigurable functional unit 128 is to temporarily change the behavior of microcode that implements an architectural instruction for a specific instance of the architectural instruction. For example, the microcode executes an alternate code path in the specific instance of the architectural instruction, such as included in a specific program portion, and executes a normal code path in other instances of the architectural instruction; [0002], lines 12-14, often, a particular configuration of characteristics is desirable for one target application and undesirable for another).
Henry’s teaching improves performance and reduces power consumption (Henry, [0059], lines 1-7, one use of embodiments of dynamic reconfiguration of a microprocessor described herein is to improve the performance and/or reduce the power consumption of the microprocessor 100 when executing known portions of programs whose performance and/or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Henry with the invention of Richardson in order to improve performance and reduce power consumption. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Henry with the invention of Richardson, as this modification merely entails applying a known technique (Henry’s teaching as cited above) to a known device (method, or product) ready for improvement (Richardson’s invention, as cited above) to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Henry’s teaching of generating an optimal configuration based upon an application to be executed, when applied to the invention of Richardson, wherein different applications have different trivial operands and frequencies thereof, results in the overall claimed limitation of generating an FDV configuration comprising the plurality of FDVs.
However, the combination thus far does not disclose the processor is a graphics processor. The combination thus far also does not disclose implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs to perform the aforementioned reducing.
On the other hand, Kim discloses a graphics processor ([0046], line 29, the processor 120 may further include a graphics processor).

However, the combination thus far does not disclose implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs to perform the aforementioned reducing.
On the other hand, Wu discloses convolution and full connection computation ([0003], lines 10-11, operations of convolution, space max sample and full connection are performed).
Wu’s teaching enables image recognition (Wu, [0003], lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Wu with the combination of Richardson, Henry, and Kim in order to support image recognition. Additionally, this modification merely entails a combination of prior art elements (the combination of Richardson, Henry, and Kim as explained, and Wu’s computations that support image recognition) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

On the other hand, Ludwig discloses providing a common primitive (col. 52, lines 59-63, one of the ways that the several supported applications can share information, as well as cutting down on the coding required to embody the applications, is to share a set of common "primitive" elements between the several applications).
Ludwig’s teaching enables information sharing and cuts down on the coding require to embody applications (Ludwig, col. 52, lines 59-63).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Ludwig with the combination of Richardson, Henry, Kim, and Wu in order to enable information sharing and cut down on the coding require to embody applications. Additionally, this modification merely entails a combination of prior art elements (the combination of Richardson, Henry, Kim, and Wu as explained, and Ludwig’s teaching of offering a common primitive) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Ludwig’s teaching of common primitives, when applied to the combination of Richardson, Henry, Kim, and Wu which entails convolution and full connection computation, results in the overall claim limitation of a common primitive for convolution and full connection computation.
However, the combination thus far does not disclose implementing a finite state machine (FSM) to provide the aforementioned common primitive for the aforementioned convolution and full connection computation to perform the aforementioned reducing.

Master's teaching increases energy efficiency (Master, [0006], lines 6-7).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Master with the combination of Richardson, Henry, Kim, Wu, and Ludwig in order to increase energy efficiency. Additionally, this modification merely entails a combination of prior art elements (the combination of Richardson, Henry, Kim, Wu, and Ludwig as explained, and Master’s teaching of an FSM to perform operations) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Master’s teaching of an FSM to perform operations, when applied to the combination of Richardson, Henry, Kim, Wu, and Ludwig which entails the graphic processor and the operations of providing a common primitive for convolution and full connection computation and reducing the mathematical operations associated with the one or more FDVs, results in the overall claim limitations.

Consider claim 9, the overall combination discloses determining one or more non-FDVs from the input data (Richardson, col. 3, line 63 to col. 4, line 1, the operands x and y 640, 650 are input concurrently to the complex arithmetic unit, a multiplier, 500 which performs the complex multiplication of the operands x and y, and also, concurrently input to comparators 510, 520, 530, 540, 550 and 560 to determine if either operand is a trivial operand. In the present illustration, a trivial operand is specified to be a value of 0, 1 and -1); and setting the one or more non-FDVs on a computational path to pass through the computation circuitry (Richardson, col. 3, 

Consider claim 10, the overall combination discloses the plurality of FDVs comprise values whose computational values and results are predictable (Richardson, Figure 3, for example). 

Consider claim 12, the overall combination discloses the mathematical operations comprise at least one of addition, subtraction, multiplication, or division (Richardson, col. 3, lines 1-8, it can be seen that while most machine level instructions are expected to take on the order of one to two cycles, multiplication can take many more cycles depending on the implementation. Detection of multiplicative operands having values of 0, 1, or -1 and the subsequent emission of the appropriate result is a simple operation that should take no more than single cycle on even the crudest of implementation).

Consider claim 14, the overall combination discloses the graphics processor (Kim, [0046], line 29, the processor 120 may further include a graphics processor) is co-located with an application processor (Kim, [0046], lines 1-2, application processor) on a common semiconductor package (Kim, [0046], lines 3-5, the AP and the CP may be included in the 

Consider claim 15, Richardson discloses a method comprising:  identifying, by a processor comprising computation circuitry (Figure 5, multiplier 500; col. 2 lines 47-51, the following discussion focuses on the arithmetic operation of multiplication. However, this is exemplary and the concept described herein can be easily extended to other arithmetic operations in which trivial operands exist), a plurality of frequently-used data values (FDVs), wherein the plurality of FDVs are determined values configured in the processor and are based on identification of repetition of operations using same values (col. 1, lines 14-18, computers execute tens of millions of operations every second. Many of the computations performed consist of highly redundant sequences of simple instructions and many of these instructions performed are trivial operations; col. 2, lines 16-26, a closer examination as to the frequency of trivial operands occurring in applications reveals that the frequency of occurrence is significant. For example, it has been found that in many applications the frequency of occurrence of multiplication operations in which trivial operands are used is quite significant. A trivial operand for a given arithmetic functional unit is any number such that, if the functional unit were optimized to handle only this number as one of its operands, it would increase the speed and/or reduce the complexity of the unit; col. 2, lines 40-43, furthermore, if some arbitrary number, such as 3.1416, were deemed sufficiently important, dedicated logic could be built such that multiplication by this constant would occur more rapidly than the general case; col. 2 lines 47-51, the following discussion focuses on the arithmetic operation of multiplication. However, this is exemplary and the concept described herein can be easily extended to other arithmetic 
	However, Richardson does not disclose generating the FDV configuration comprising the plurality of FDVs. Richardson also does not disclose at least one non-transitory machine-readable medium comprising instructions that when executed by a computing device, cause the computing device to perform the aforementioned operations. Richardson also does not disclose the processor is a graphics processor. Richardson also does not disclose implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs to perform the aforementioned reducing.
On the other hand, Henry discloses generating a configuration ([0059], lines 1-7, one use of embodiments of dynamic reconfiguration of a microprocessor described herein is to improve the performance and/or reduce the power consumption of the microprocessor 100 when executing known portions of programs whose performance and/or power consumption may be significantly affected by dynamically reconfiguring the microprocessor 100 to known configurations; [0054], lines 1-9, another example of a dynamic reconfiguration of a dynamically reconfigurable functional unit 128 is to temporarily change the behavior of microcode that implements an architectural instruction for a specific instance of the architectural instruction. For example, the microcode executes an alternate code path in the specific instance of the architectural instruction, such as included in a specific program portion, and executes a normal code path in other instances of the architectural instruction; [0002], lines 12-14, often, a particular configuration of characteristics is desirable for one target application and undesirable for another). Henry also discloses at least one non-transitory machine-readable medium 
Henry’s teaching improves performance and reduces power consumption (Henry, [0059], lines 1-7, one use of embodiments of dynamic reconfiguration of a microprocessor described herein is to improve the performance and/or reduce the power consumption of the microprocessor 100 when executing known portions of programs whose performance and/or power consumption may be significantly affected by dynamically reconfiguring the microprocessor 100 to known configurations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Henry with the invention of Richardson in order to improve performance and reduce power consumption. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Henry with the invention of Richardson, as this modification merely entails applying a known technique (Henry’s teaching as cited above) to a known device (method, or product) ready for improvement (Richardson’s invention, as cited above) to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Henry’s teaching of generating an optimal configuration based upon an application to be executed, when applied to the invention of Richardson, wherein different applications have different trivial operands and frequencies thereof, results in the overall claimed limitation of generating an FDV configuration comprising the plurality of FDVs. In addition, the modification of Richardson with Henry’s 
However, the combination thus far does not disclose the processor is a graphics processor. The combination thus far also does not disclose implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs to perform the aforementioned reducing.
On the other hand, Kim discloses a graphics processor ([0046], line 29, the processor 120 may further include a graphics processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of the combination of Richardson and Henry to be a graphics processor in particular (as taught by Kim), as this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Alternately, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of the combination of Richardson and Henry to be a graphics processor in particular, in order to increase the capability of the processor of the combination of Richardson and Henry (to support graphics processing).
However, the combination thus far does not disclose implementing a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs to perform the aforementioned reducing.

Wu’s teaching enables image recognition (Wu, [0003], lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Wu with the combination of Richardson, Henry, and Kim in order to support image recognition. Additionally, this modification merely entails a combination of prior art elements (the combination of Richardson, Henry, and Kim as explained, and Wu’s computations that support image recognition) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not disclose implementing a finite state machine (FSM) to provide a common primitive for the aforementioned convolution and full connection computation to perform the aforementioned reducing.
On the other hand, Ludwig discloses providing a common primitive (col. 52, lines 59-63, one of the ways that the several supported applications can share information, as well as cutting down on the coding required to embody the applications, is to share a set of common "primitive" elements between the several applications).
Ludwig’s teaching enables information sharing and cuts down on the coding require to embody applications (Ludwig, col. 52, lines 59-63).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Ludwig with the combination of Richardson, Henry, Kim, and Wu in order to enable information sharing and cut down on the coding require to embody applications. Additionally, this modification merely entails a 
However, the combination thus far does not disclose implementing a finite state machine (FSM) to provide the aforementioned common primitive for the aforementioned convolution and full connection computation to perform the aforementioned reducing.
On the other hand, Master discloses a finite state machine performing operations (FSM) ([0006], lines 5-6, operations are implemented in a finite state machine (FSM)).
Master's teaching increases energy efficiency (Master, [0006], lines 6-7).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Master with the combination of Richardson, Henry, Kim, Wu, and Ludwig in order to increase energy efficiency. Additionally, this modification merely entails a combination of prior art elements (the combination of Richardson, Henry, Kim, Wu, and Ludwig as explained, and Master’s teaching of an FSM to perform operations) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Master’s teaching of an FSM to perform operations, when applied to the combination of Richardson, Henry, Kim, Wu, and Ludwig which entails the graphic processor and the operations of providing a common primitive for convolution and full connection computation 

Consider claim 16, the overall combination discloses the operations further comprising: determining one or more non-FDVs from the input data (Richardson, col. 3, line 63 to col. 4, line 1, the operands x and y 640, 650 are input concurrently to the complex arithmetic unit, a multiplier, 500 which performs the complex multiplication of the operands x and y, and also, concurrently input to comparators 510, 520, 530, 540, 550 and 560 to determine if either operand is a trivial operand. In the present illustration, a trivial operand is specified to be a value of 0, 1 and -1); and setting the one or more non-FDVs on a computational path to pass through the computation circuitry (Richardson, col. 3, line 63 to col. 4, line 1, the operands x and y 640, 650 are input concurrently to the complex arithmetic unit, a multiplier, 500 which performs the complex multiplication of the operands x and y, and also, concurrently input to comparators 510, 520, 530, 540, 550 and 560 to determine if either operand is a trivial operand. In the present illustration, a trivial operand is specified to be a value of 0, 1 and -1).

Consider claim 17, the overall combination discloses the plurality of FDVs comprise frequently-occurring values whose computational values and results are predictable (Richardson, Figure 3, for example). 

Consider claim 19, the overall combination discloses the mathematical operations comprise at least one of addition, subtraction, multiplication, or division (Richardson, col. 3, lines 1-8, it can be seen that while most machine level instructions are expected to take on the .

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Henry, Kim, Wu, Ludwig, and Master as applied to claims 5, 12, and 19 above, and further in view of Lau (US 20130191426) in view of Kimura et al. (Kimura) (US 20090132759). 
Consider claim 6, the combination thus far entails the graphics processor is further to implement the FSM to represent a mathematical model of computation that is an abstract machine (Master, [0006], lines 5-6, operations are implemented in a finite state machine (FSM)). However, the combination thus far does not entail the FSM is to combine memory read accesses and is to merge two or more of the mathematical operations. 
On the other hand, Lau discloses merging two or more of mathematical operations (Lau, [0023], lines 1-14, the following embodiments describe, by way of example, a multiply-add (MADD) type merged floating point operation, which combines a floating point multiply operation followed by a floating point add operation. Other examples of merged floating point operations include multiply-subtract (MSUB), negate-multiply-add (NMADD), and negate-multiply-subtract (NMSUB). It is understood however that embodiments of the present invention have a broader range of applicability. For example, any two floating point operations may be combined into a merged floating point operation. For example, a first floating point operation may be followed by a second floating point operation, where both first and second floating point operations are invoked by a single instruction or command).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lau with the combination of Richardson, Henry, Kim, Wu, Ludwig, and Master in order to reduce the time required to execute an operation and in view of its usefulness. Additionally, this modification merely entails a combination of prior art elements (the FSM of the combination of Richardson, Henry, Kim, Wu, Ludwig, and Master as explained, and Lau’s merging operations) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 
However, the combination thus far does not entail the FSM is to combine memory read accesses.
On the other hand, Kimura discloses combining memory read accesses ([0085], lines 5-6, combining these read access requests). 
Kimura's teaching improves utilization ratio (Kimura, [0085], line 9).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Kimura with the combination of Richardson, Henry, Kim, Wu, Ludwig, Master, and Lau in order to improve utilization ratio. Additionally, this modification merely entails a combination of prior art elements (the FSM of the combination of Richardson, Henry, Kim, Wu, Ludwig, Master, and Lau as explained, and Kimura’s teaching of combining memory read accesses) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 13, the combination thus far entails the graphics processor is further to implement the FSM to represent a mathematical model of computation that is an abstract machine (Master, [0006], lines 5-6, operations are implemented in a finite state machine (FSM)). However, the combination thus far does not entail the FSM is to combine memory read accesses and is to merge two or more of the mathematical operations. 
On the other hand, Lau discloses merging two or more of mathematical operations (Lau, [0023], lines 1-14, the following embodiments describe, by way of example, a multiply-add (MADD) type merged floating point operation, which combines a floating point multiply operation followed by a floating point add operation. Other examples of merged floating point operations include multiply-subtract (MSUB), negate-multiply-add (NMADD), and negate-multiply-subtract (NMSUB). It is understood however that embodiments of the present invention have a broader range of applicability. For example, any two floating point operations may be combined into a merged floating point operation. For example, a first floating point operation may be followed by a second floating point operation, where both first and second floating point operations are invoked by a single instruction or command).
Lau’s teaching reduces the time required to execute an operation and are useful in many applications, for example, to speed up graphics processing (Lau, [0022], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lau with the combination of Richardson, Henry, Kim, Wu, Ludwig, and Master in order to reduce the time required to execute an operation and in view of its usefulness. Additionally, this modification merely entails a combination of prior art elements (the FSM of the combination of Richardson, 
However, the combination thus far does not entail the FSM is to combine memory read accesses.
On the other hand, Kimura discloses combining memory read accesses ([0085], lines 5-6, combining these read access requests). 
Kimura's teaching improves utilization ratio (Kimura, [0085], line 9).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Kimura with the combination of Richardson, Henry, Kim, Wu, Ludwig, Master, and Lau in order to improve utilization ratio. Additionally, this modification merely entails a combination of prior art elements (the FSM of the combination of Richardson, Henry, Kim, Wu, Ludwig, Master, and Lau as explained, and Kimura’s teaching of combining memory read accesses) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 20, the combination thus far entails the graphics processor is further to implement the FSM to represent a mathematical model of computation that is an abstract machine (Master, [0006], lines 5-6, operations are implemented in a finite state machine (FSM)). However, the combination thus far does not entail the FSM is to combine memory read accesses and is to merge two or more of the mathematical operations. 

Lau’s teaching reduces the time required to execute an operation and are useful in many applications, for example, to speed up graphics processing (Lau, [0022], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lau with the combination of Richardson, Henry, Kim, Wu, Ludwig, and Master in order to reduce the time required to execute an operation and in view of its usefulness. Additionally, this modification merely entails a combination of prior art elements (the FSM of the combination of Richardson, Henry, Kim, Wu, Ludwig, and Master as explained, and Lau’s merging operations) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 
However, the combination thus far does not entail the FSM is to combine memory read accesses.

Kimura's teaching improves utilization ratio (Kimura, [0085], line 9).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teaching of Kimura with the combination of Richardson, Henry, Kim, Wu, Ludwig, Master, and Lau in order to improve utilization ratio. Additionally, this modification merely entails a combination of prior art elements (the FSM of the combination of Richardson, Henry, Kim, Wu, Ludwig, Master, and Lau as explained, and Kimura’s teaching of combining memory read accesses) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Response to Arguments
Applicant on page 9 argues: “Without any concessions regarding the subject matter of this rejection, amendments have been made to specification, including amendments to the specification paragraphs, and abstract. Accordingly, Applicants respectfully request the withdrawal of the objections to the Specification.”
In view of the aforementioned amendments, the previous presented objections to the specification are withdrawn. 

Applicant on page 9 argues: “The drawings are objected to under 37 C.F.R. 1.83(a). The Applicant has included replacement sheets of the objected drawing(s). Amendments to the claims have also been made that address the present objections to the drawings.”


Applicant on page 10 argues: ‘Furthermore, with respect to the objection to FIG. 11, the Office action states that "[i]n FIG. 11, it is unclear as to what block(s) are being pointed to by reference character 1100. For example, paragraph [00192] appears to convey that, for example, GPGPU 1100 does not comprise a GPU link 1110." Applicant submits that reference character 1100 refers to the entirety of the FIG. 11 diagram which encompasses a GPGPU 1100. Paragraph [00192] discusses one potential embodiment where the GPGPU 1100 include an I/O hub 1108 and the GPU link 1110. Paragraph [00192] does not state that the GPGPU 1100 does not comprise the GPU link 1110. As a result of the amendments to the Figures and the above remarks, applicant respectfully requests the withdrawal of the objection to the drawings.’
Examiner notes that paragraph [00192] does not appear to disclose that the GPGPU 1100 include an I/O hub 1108 and the GPU link 1110. For example, paragraph [00192] discloses “In one embodiment. the GPGPU 1100 includes an I/O hub 1108 that couples the GPGPU 1100 with a GPU link 1110 that enables a direct connection to other instances of the GPGPU”, which appears to convey that GPU link 1110 is separate from GPGPU 1100. Nevertheless, in view of Applicant’s argument that reference character 1100 refers to the entirety of the FIG. 11 diagram, the aforementioned objection to the drawing is withdrawn. 

Applicant on page 10 argues: “Claims 8-20 are objected to due to informalities. Amendments to the claims have been made that address the present objections to the claims. Applicant respectfully requests the withdrawal of the objection to the claims.”


Applicant on page 10 argues: “With respect to the rejection of the claims under 35 U.S.C. §112(b), second paragraph, applicant proposes amendments to these claims. Without any concession regarding the substance of the rejection, the claims have been amended. Accordingly, the current §112(b), second paragraph rejection to these claims is now moot and applicant respectfully requests their withdrawal.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable; see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 14 argues: “The cited references, alone or in combination, neither discloses (nor even suggest) an arrangement in which a graphics processor comprising computation circuitry, the graphics processor to: in response to detecting the input data, assign the FDV configuration to the input data to reduce mathematical operations associated with one or more FDVs of the plurality of FDVs; and implement a finite state machine (FSM) to provide a common primitive for convolution and full connection computation to reduce the mathematical operations associated with the one or more FDVs, as recited in claim 1 as amended herein. Therefore, the cited references, alone or in combination, cannot render obvious claim 1.”
Examiner first notes that the original disclosure does not appear to provide support for claim 1 as amended; see the Claim Rejections - 35 USC § 112 section above. In addition, 

Applicant on page 14 argues: “Independent claims 8 and 15 have been amended to recite elements generally similar to those recited in independent claim 1. Accordingly, independent claims 8 and 15 are allowable for at least similar arguments applied to independent claim 1. The remaining dependent claims depend ultimately from one of claims 1, 8, or 15 and are allowable at least by virtue of the dependency on claims 1, 8 or 15 for the claim elements recited separately therein.”
Examiner’s response to arguments with respect to claim 1 above are likewise applicable to the aforementioned further claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.